     Case 2:19-cv-01474-APG-BNW Document 33
                                         32 Filed 07/29/21
                                                  07/26/21 Page 1 of 2



 1   PHOEBE V. REDMOND, ESQ.
     Nevada Bar No. 9657
 2   CRYSTAL J. HERRERA, ESQ.
     Nevada Bar No. 12396
 3
     CLARK COUNTY SCHOOL DISTRICT
 4   OFFICE OF THE GENERAL COUNSEL
     5100 West Sahara Avenue
 5   Las Vegas, Nevada 89146
     Tel: (702) 799-5373
 6   Fax: (702) 799-5505
     redmopv@nv.ccsd.net
 7
     herrec4@nv.ccsd.net
 8   Attorneys for Clark County School District

 9                                UNITED STATES DISTRICT COURT
10                                        DISTRICT OF NEVADA
11   ELISEO NAPOLES, MARIA NAPOLES                      CASE NO.: 2:19-cv-01474-APG-BNW
     AND M.N., A MINOR, BY AND
12   THROUGH HIS GUARDIAN AD LITEM,
13                                                      [PROPOSED] STIPULATION AND
                    Plaintiffs,                         ORDER TO EXTEND DISPOSITIVE
14                                                      MOTION DEADLINE
     v.
15                                                      (Second Request)
     CLARK COUNTY SCHOOL DISTRICT,
16   DOES I through X, inclusive; ROE
17   CORPORATIONS I through X, inclusive,

18                  Defendant.

19
            Plaintiffs Eliseo Napoles, Maria Napoles, and M.N., by and through his guardian ad litem,
20
     (hereinafter, “Plaintiffs”), and Defendant Clark County School District (hereinafter,
21
     “Defendant”), by and through their counsel of record, hereby stipulate to extend the dispositive
22
     motion deadline from the current deadline of July 30, 2010 (ECF No. 28) for 7 days, up to and
23
     including August 6, 2021. This is the second request for an extension of time to the dispositive
24
     motion deadline.
25
            This request is made within twenty-one days of the current deadline, and the parties
26
     believe good cause exists for the extension. The parties previously requested an extension to the
27
     dispositive motion deadline to permit certain depositions to take place after the close of discovery
28
     Case 2:19-cv-01474-APG-BNW Document 33
                                         32 Filed 07/29/21
                                                  07/26/21 Page 2 of 2



 1   and to allow receipt of deposition transcripts to prepare proper dispositive motion(s). Given the

 2   additional discovery conducted after the close of discovery deadline and counsel’ litigation

 3   deadlines in other matters, the parties require additional time to file appropriate dispositive

 4   motions. The parties, therefore, request a short (7) day extension of the dispositive motion

 5   deadline.

 6          By way of the instant stipulation, Plaintiffs and Defendant have agreed to extend the

 7   dispositive motion deadline 7 days to August 6, 2021 and similarly agreed to extend the joint

 8   pretrial order deadline to September 6, 2021. The joint pre-trial order shall be suspended until 30

 9   days after any dispositive motions are decided or until further order of the Court.

10          This request is made in good faith and not for the purpose of delay.

11   Dated: July 26, 2021.                              Dated: July 26, 2021.

12   HATFIELD & ASSOCIATES, LTD.                        CLARK COUNTY SCHOOL DISTRICT
                                                        OFFICE OF THE GENERAL COUNSEL
13

14
     By: /s/ Trevor J. Hatfield_________                By: /s/ Crystal J. Herrera_______
15      Trevor J. Hatfield (#7373)                          Phoebe V. Redmond (#9657)
        703 S. Eighth Street                                Crystal J. Herrera (#12396)
16      Las Vegas, Nevada 89101                             5100 West Sahara Avenue
        Attorney for Plaintiffs                             Las Vegas, Nevada 89146
17
                                                            Attorneys for Defendant
18

19
                                                  ORDER
20
            IT IS SO ORDERED.
21
                                                                 July_____day
                                                          Dated this  29, 2021.of _________ 2021.
22

23

24
                                                          ____________________________________
25                                                        UNITED STATES MAGISTRATE JUDGE

26

27

28

                                                 Page 2 of 2
